Citation Nr: 0026229	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for internal 
derangement, right knee, status post chondroplasty, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to service connection for a left knee 
disability, to include as secondary to the service-connected 
right knee.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vertigo to include Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1969 and from September 1976 to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  The veteran's internal derangement, right knee, status 
post chondroplasty, is productive of moderate instability, 
tenderness, and painful and limited movement.

2.  The veteran's internal derangement, right knee, status 
post chondroplasty, is also manifested by degenerative 
changes.

3.  The veteran did not complete an October 1998 VA 
examination and failed to appear for an April 1999 VA 
examination in relation to his claim for a compensable 
evaluation for bilateral hearing loss.

4.  The claims file does not reveal good cause for the 
veteran's failure to report for the April 1999 VA 
examination.

5.  Competent medical evidence demonstrates that the 
veteran's service-connected right knee injury aggravates his 
left knee disability.

6.  In February 1998, the Board denied the veteran's claim of 
entitlement to service connection for vertigo.

7.  In November 1998, the RO found that no new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for vertigo.  The veteran 
perfected his appeal of this decision.

8.  The evidence associated with the claims file subsequent 
to the Board's February 1998 denial of service connection for 
vertigo does not bear directly and substantially upon the 
specific matter under consideration and need not be 
considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for internal 
derangement, right knee, status post chondroplasty, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for the assignment of a separate 10 percent 
rating for degenerative arthritis of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5003 (1999).

3.  The veteran's claim for a compensable evaluation for 
bilateral hearing loss is denied.  38 C.F.R. § 1155 (West 
1991); 38 C.F.R. § 3.655 (1999).

4.  The veteran's left knee disability is aggravated by his 
service-connected right knee injury.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1999).

5.  The Board's February 1998 denial of the veteran's claim 
of entitlement to service connection for vertigo is final.  
38 U.S.C.A. § 7104 (West 1991) ; 38 C.F.R. § 20.1100 (1999).

6.  The evidence received since the Board's February 1998 
denial is not new and material, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for vertigo have not been met.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1999).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).

A. Right Knee

The record shows that the RO originally granted service 
connection for internal derangement of the right knee in a 
December 1984 rating decision and assigned a noncompensable 
evaluation effective from September 1984.  The rating 
assigned for this disability was increased to 10 percent 
effective from February 1995.  With the exception of 
temporary total evaluations, subsequent rating decisions have 
confirmed and continued this evaluation.

In relation to the present appeal, a VA outpatient entry 
dated October 1996 shows that the veteran complained of 
chronic right knee pain, popping and catching of the knee, 
and occasional falling.  The veteran wore a knee brace.  
Physical examination found no effusion, range of motion to 
130 degrees, positive patellar crepitance and grind, negative 
Lachman's, and medial collateral ligament and lateral 
collateral ligament laxity.  The veteran was assessed with 
patellofemoral pain syndrome.

In May 1997, the veteran presented at the VA orthopedic 
clinic with right knee pain, locking, and instability.  
Objective findings included medial joint line tenderness, and 
the veteran was assessed with patellofemoral pain syndrome.  
A June 1997 MRI disclosed degenerative change and tear of the 
medial meniscus.  Physical examination that month found range 
of motion to 100 degrees, medial joint line tenderness, and 
the inability to squat or hyperextend.  The veteran was 
diagnosed with right medial meniscus tear.  An undated letter 
from Robert F. Baker, M.D., stated that he had reviewed the 
June 1997 MRI of the veteran's right knee and that it showed 
evidence of a degenerative medial meniscus posterior horn 
tear.

In October 1997, the veteran complained of pain, locking, and 
instability of the right knee.  He wore a knee brace.  
Objective findings included a positive Apley's, range of 
motion to 100 degrees, the inability to squat, positive 
anterior drawer, and medial joint line tenderness.  He was 
diagnosed with right medial meniscus tear.  The veteran 
continued to complain of bilateral knee pain in March and 
June 1998.  In July 1998, no objective findings were made 
other than a positive McMurray's on the right.  The veteran 
was assessed with right medial meniscus tear and 
chondromalacia.

A September 1998 letter from Arthur L. Malkani, M.D., stated 
that the veteran was presently scheduled for right knee 
surgery due to instability and meniscal tear.  Another letter 
later that month related that the veteran had undergone right 
knee arthroscopy and debridement of the meniscal tear.  He 
also had arthrosis of the medial compartment.  The surgery 
did not address the knee instability.

During a VA examination in October 1998, it was observed that 
the veteran had recently undergone right knee surgery.  The 
veteran complained of constant pain, as well as weakness, 
stiffness, swelling, instability, locking, fatigability, and 
popping of the knee.  He was presently on nonweightbearing 
status and had increased pain and decreased motion due to the 
surgery.  He had difficulty standing, bending, and climbing 
stairs.  The physical examination was extremely limited due 
to the recent surgery.

In February 1999, the veteran requested a reexamination of 
his right knee because the previous VA examination was 
performed shortly after surgery.  The RO scheduled an 
examination in April 1999 and mailed the veteran notice at 
his address of record.  However, the veteran failed to report 
for the examination and has provided no cause for his failure 
to appear.  The Board recognizes that 38 C.F.R. § 3.655 (b) 
(1999) directs that, when a veteran fails to report, without 
good cause, for a VA examination in conjunction with a claim 
for increase, the claim shall be denied.  However, the Board 
finds that, although a recent VA examination is not 
available, the record contains sufficient evidence to 
evaluate the veteran's right knee disability.

The veteran's internal derangement, right knee, status post 
chondroplasty, has been assigned a 10 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5259 (1999).  Under this Diagnostic Code, a 10 percent 
evaluation is warranted for symptomatic removal of semilunar 
cartilage.  In the alternative, the veteran's right knee 
disability may be evaluated pursuant to Diagnostic Code 5257 
for impairment of the knee manifested by recurrent 
subluxation or lateral instability.  Slight impairment is 
rated at 10 percent, moderate impairment is rated at 20 
percent, and severe impairment warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  Moreover, if 
the veteran is rated under Diagnostic Code 5257 and there is 
x-ray evidence of arthritis and limitation of motion or 
painful motion, a separate rating is available under 
Diagnostic Code 5003.  VAOPGCPREC 9-98.

In addition, the veteran's right knee disability may be 
evaluated according to the limitation of flexion or extension 
of his leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (1999).  When a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered.  A separate rating need not be made for pain but 
the impact of pain must be considered in making a rating 
decision. See VAOPGCPREC 9-98, Fed. Reg. 63 (1998); Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Based upon the aforementioned evidence, the Board finds that 
the veteran's right knee disability is more appropriately 
rated under Diagnostic Code 5257 and that it is characterized 
by moderate impairment and warrants a 20 percent schedular 
evaluation.  Specifically, the Board observes that objective 
findings have included ligamentous laxity, instability, 
tenderness, and limited range of motion.  The veteran has 
complained of constant pain and substantial instability of 
the knee.  Accordingly, the Board finds that the criteria for 
the next higher evaluation have been met.  However, an 
evaluation in excess of 20 percent is not warranted because 
the veteran's right knee disability is not productive of 
severe impairment, limitation of flexion to 15 degrees, 
limitation of extension to 20 degrees, or ankylosis.  See 
Diagnostic Codes 5256, 5257, 5260, 5261.

In addition, the Board concludes that a separate 10 percent 
rating is assignable for arthritic involvement of the knee 
pursuant to VAOPGCPREC 9-98.  The MRI findings of record have 
verified that the veteran has degenerative changes of the 
right knee and the veteran lacks full range of motion of the 
right knee.  Accordingly, as the veteran has now been rated 
under Diagnostic Code 5257 for instability of the knee, the 
Board finds that a separate evaluation of 10 percent is 
warranted under Diagnostic Code 5003.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards and that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B. Bilateral Hearing Loss

The record shows that the RO originally granted service 
connection for bilateral high frequency hearing loss in a 
December 1984 rating decision and assigned a noncompensable 
evaluation effective from September 1984.  Subsequent rating 
decisions have confirmed and continued this evaluation.

The veteran's bilateral hearing loss has been assigned a 
noncompensable schedular evaluation pursuant to 38 C.F.R. 
§ 4.84a, Diagnostic Code 6100 (1999).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 cycles per second.  The 
revised rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85 (1999).  
The degree of disability resulting from service-connected 
defective hearing is mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using the tables contained in 38 
C.F.R. § 4.85, Diagnostic Code 6100 (1999).

In relation to the present appeal, a VA outpatient entry 
dated November 1997 noted that the last audiologic evaluation 
showed significant loss of hearing of the right ear but that 
the left ear was within normal range.  The veteran complained 
of right ear pressure and pain and was continued on 
medication for vertigo.  A private April 1998 audiogram 
contained clinical findings but no interpretation of the 
results other than a speech discrimination score of 96 
percent for the left ear.  June and October 1998 letters from 
K. John Yun, M.D., stated that the veteran had been diagnosed 
with right ear Meniere's disease due to clinical findings of 
progression of right ear hearing loss, right ear fullness and 
tinnitus, and vertigo.  An electrocochleography confirmed the 
diagnosis of right ear Meniere's disease.

During a VA examination in October 1998, the veteran did not 
complete the audiological evaluation due to Meniere's 
disease.  He became nauseous during both attempts to test 
him.  In February 1999, the veteran requested another 
evaluation because of his inability to complete the prior 
examination.  The RO scheduled an examination in April 1999 
and mailed the veteran notice at his address of record.  
However, the veteran failed to report for the examination and 
has provided no cause for his failure to appear.

Relevant regulatory authority provides that when entitlement 
to an increased rating cannot be established without a 
current VA examination, an examination is scheduled, and a 
veteran fails to appear for the examination without good 
cause, the claim shall be denied.  38 C.F.R. § 3.655 (b) 
(1999).  The Court has upheld that regulation, finding that 
when a veteran fails to appear for a scheduled examination 
pursuant to a claim for an increased rating, 38 C.F.R. 
§ 3.655(b) dictates that the claim be denied unless the 
veteran has good cause for his failure to appear.  Engelke v. 
Gober, 10 Vet. App. 396 (1997).

Based upon the aforementioned findings, the Board concludes 
that there is insufficient evidence to rate the veteran's 
bilateral hearing loss without a current VA examination.  The 
Board recognizes that the RO used the private April 1998 
audiogram to evaluate the veteran's hearing loss; however, 
there is no showing that this examination comports with the 
Maryland CNC test and the report did not include a 
professional interpretation or diagnostic impression of the 
data.  Accordingly, the Board finds it insufficient for 
rating purposes.

Finally, the Board is satisfied that the RO has fulfilled its 
duty to assist the veteran in the development of his claim.  
After a request by the veteran, he was scheduled for another 
VA examination.  After the veteran did not appear for the 
examination, he was issued a Supplemental Statement of the 
Case that informed him of his failure to appear.  Therefore, 
the veteran's claim for an increased evaluation for bilateral 
hearing loss must be denied at this time.

II. Secondary Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  Service connection also may be 
granted for a disability that is proximately due to or the 
result of a service-connected disability.  When service 
connection is established for a secondary condition, that 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a) (1999).

In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 (West 1991), refers to impairment of earning capacity, 
and such definition mandates that any additional impairment 
of earning capacity resulting from a service-connected 
disability, regardless whether the additional impairment is 
itself a separate disease or injury caused by the service-
connected disability, shall be compensated.  Allen v. Brown, 
7 Vet. App. 439, 448-49 (1995).

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a left knee 
disability is well grounded in that it is plausible, capable 
of substantiation, or meritorious on its own.  See 38 
U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The veteran's service medical records show that he presented 
with right knee pain in September 1982.  Physical examination 
of both knees was essentially normal and the veteran was 
assessed with bilateral chondromalacia.  The remainder of the 
service medical records contain no complaints, findings, or 
diagnoses related to the left knee.  VA examinations 
performed in November 1984 and February 1994 made no 
objective findings of disability of the left knee.  Likewise, 
VA outpatient records dated 1984 through 1996 contain no 
report of left knee treatment.  VA examinations performed in 
February and July 1996 included no complaints or findings 
regarding the left knee.

A VA outpatient entry dated in December 1997 noted that the 
veteran complained of left knee pain since falling down the 
stairs 2 to 3 months previously.  Objective findings included 
range of motion to 110 degrees, positive McMurray's, and 
positive instability and pain with valgus and varus stress.  
He was assessed with questionable left medial meniscus tear.  
A January 1998 MRI report revealed no meniscal tear, but 
showed degenerative change of the medial and lateral 
meniscus.

An undated letter from Robert F. Baker, M.D., stated that he 
had reviewed the January 1998 MRI of the veteran's left knee 
and that it showed a probable degenerative posterior horn 
medial meniscus tear and possible lateral posterior horn 
meniscus tear.  A September 1998 letter from Arthur L. 
Malkani, M.D., stated that the veteran had progressive 
arthrosis of the left knee due to repetitive activity about 
the left knee because he favored the right side due to the 
right knee injury.  Dr. Malkani believed that the veteran may 
need left knee surgery in the future due to the acceleration 
of the natural degenerative process.

VA outpatient records show that the veteran continued to 
complain of bilateral knee pain in March and June 1998.  In 
July 1998, no objective findings were made regarding the left 
knee.  During a VA examination in September 1998, the left 
knee exhibited a full range of motion, no pain to palpation, 
no ligamentous laxity, and mild crepitus.  The veteran was 
diagnosed with left knee pain with degenerative changes per 
MRI but the examiner did not proffer an opinion as to the 
etiology of the left knee disability.  The veteran was 
scheduled for a VA examination in April 1999 but failed to 
report.

Based upon the aforementioned evidence, the Board finds that 
the record supports a grant of service connection for a left 
knee disability as secondary to the service-connected right 
knee injury.  The September 1998 opinion of Dr. Malkani 
stated that overuse of the left knee, due to the right knee 
injury, had caused an acceleration of the natural 
degenerative process.  The evidence of record contains no 
opinion to the contrary and, in fact, contains no alternative 
opinion as to the etiology of the left knee disability.  Dr. 
Malkani essentially stated that the veteran's left knee had 
been aggravated by the right knee.  Although the right knee 
injury may not have caused, but merely aggravated, the left 
knee disability, that is sufficient for a finding of 
secondary service connection for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation pursuant to 
Allen v. Brown, 7 Vet. App. 439 (1995).

The RO, in discounting the opinion of Dr. Malkani, apparently 
relied upon the fact that the veteran first complained of 
left knee pain when he fell down the stairs.  However, MRI 
findings have verified degenerative changes of the knee and 
there has been no showing that the disability is due to an 
alternative source of trauma.  Accordingly, the Board finds 
that the evidence supports a grant of service connection for 
a left knee disability on a secondary basis under 38 C.F.R. 
§ 3.310 (1999) and Allen v. Brown, 7 Vet. App. 439 (1995).

III. New and Material

The veteran's claim of entitlement to service connection for 
vertigo has been previously considered and denied by the 
Board.  Initially, a July 1984 rating decision denied service 
connection for vertigo.  In February 1998, the Board affirmed 
this decision, finding no evidence of a medical nexus between 
the veteran's current diagnosis of vertigo and his period of 
active service.

The law provides that when the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 
C.F.R. § 20.1100 (1999).  Otherwise, no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).

The veteran's claim for service connection for vertigo may, 
however, be reopened provided the veteran submits new and 
material evidence.  The issue of whether evidence is "new 
and material" is analyzed under 38 C.F.R. § 3.156 (a) 
(1999).  Reviewing a final decision based on new and material 
evidence is potentially a three-step process.  See Elkins v. 
West, 12 Vet. App. 209, 214-19 (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

First, the Board must determine whether the evidence 
submitted since the prior decision is new and material, which 
will be discussed below.  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
Second, if new and material evidence has been presented, the 
claim is reopened and must be considered based upon all the 
evidence of record, to determine whether it is well grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
Finally, if the claim is well grounded, and if VA's duty to 
assist under 38 U.S.C.A. § 5107(a) (West 1991) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999); Winters 
v. Gober, rev'd on other grounds, No. 99-7108 (Fed. Cir. July 
2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1999); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The relevant evidence that was of record at the time of the 
Board's February 1998 decision consisted of the veteran's 
service medical records; November 1984, February 1994, and 
February 1996 VA examination reports; 1992 to 1996 VA 
outpatient records; and a March 1995 personal hearing 
transcript.

The service medical records show that the veteran complained 
of dizziness on several occasions but that it was generally 
associated with injury or psychological problems.  In 
November 1966, the veteran complained of dizziness, 
blackouts, and headaches for the past 11/2 years.  He had 
previously been struck in the right occipital parietal region 
with a baseball.  Physical examination, including an EEG, was 
essentially negative and the veteran was assessed with 
hyperventilation syndrome.  A mental health consultation 
identified psychophysiological respiratory symptoms.

The veteran continued to complain of symptoms including 
dizziness and nausea in March 1967, May 1978, October 1979, 
March 1980, July 1980, and November 1981.  The impression 
continued to be psychophysiological reaction or 
hyperventilation syndrome.  In addition, in August and 
September 1977, the veteran complained of dizziness following 
a car accident.  Neurological examination and x-rays were 
negative.  The veteran also complained of pain of the ears in 
June 1977, May 1978, and March 1984.  However, this pain was 
associated with respiratory infections and congestion.

The November 1984 VA examination included an ears, nose, and 
throat (ENT) evaluation but made no finding of vertigo.  
Diagnoses included tension headaches and bilateral 
sensorineural hearing loss.  VA outpatient records include a 
February 1992 entry that documented the veteran's complaints 
of increased dizziness, occasional nausea, and right ear 
pain.  He was on medication for vertigo, and stated that it 
was worse in the morning with rising and relieved with lying 
down.  He was assessed with probable labyrinthitis.  An EEG 
performed in July 1992 showed no evidence of benign 
positional vertigo and was otherwise normal.  The veteran was 
assessed with vertigo associated with neck pain status post 
cervical spinal fusion.  He continued to be assessed with 
vertigo and was prescribed Clonopin from 1993 through 1994.

During the VA examination of February 1994, the veteran 
complained of decreased hearing and vertigo.  Audiological 
evaluation identified severe high frequency hearing loss of 
the right ear and mild to moderate high frequency hearing 
loss of the left ear.  During a March 1995 personal hearing 
before the RO, the veteran testified that it had not been 
determined whether his vertigo was caused by his neck injury 
or his hearing loss.  VA outpatient records from 1995 
continued to assess the veteran with vertigo and prescribe 
Clonopin.  In October 1995, it was noted that the veteran had 
vertigo since 1989.

A January 1996 ENT entry noted that the veteran was status 
post concussion due to a car accident in 1983 and status post 
cervical disc surgery.  The veteran described his dizziness 
as the room spinning around and lasting for a few hours.  He 
also reported decreased hearing, pressure, and fullness of 
the right ear.  The impression was likely Meniere's disease.  
During a VA examination in February 1996, the veteran 
complained of vertigo but no objective findings were made.  
In April 1996, the veteran complained of no hearing in the 
right ear, and vertigo once a day with nausea, dizziness, and 
loss of balance.  These episodes lasted 30 minutes to 5 
hours.  He was assessed with possible Meniere's disease.

During an evaluation in May 1996, the veteran reported a 
gradual onset of dizziness in 1990.  He currently was light-
headed all of the time and had vertigo and nausea when he 
shut his eyes.  He also reported fullness, pressure, and 
tinnitus of the right ear.  He had used Clonopin since 1990.  
Audiological testing showed that his hearing had worsened 
since last tested in 1994.  The results of an 
electronystagmogram (ENG) and MRI were negative and the 
veteran was continued on medication.

The additional pertinent evidence that has been associated 
with the claims file since the Board's February 1998 denial 
includes April 1996 to November 1997 VA outpatient records; 
June and October 1998 letters from K. John Yun, M.D.; and 
medical literature from the Internet dated August 1998.

The VA outpatient records show that, in April 1996, the 
veteran was assessed with possible Meniere's disease.  He 
continued to be followed for his symptoms and, in November 
1996, he reported that the vertigo occurred one to two times 
per week and lasted a few seconds.  The impression was likely 
Meniere's disease due to symptoms of hearing loss, fullness, 
and vertigo.  In November 1997, an ENT follow-up noted that 
the last audiological evaluation showed a significant loss of 
hearing in right ear.  The veteran complained of pressure and 
pain of the right ear.

The June 1998 letter from Dr. Yun stated that the veteran was 
first seen in his office in March of that year, at which time 
the veteran complained of vertigo for the past eight years.  
Dr. Yun stated that their audiogram showed deafness of the 
right ear and that the MRI scan was negative.  The right ear 
deafness appeared to be due to Meniere's disease in 
progression.  An electrocochleography (ECOG) performed in May 
1998 found definite Meniere's component in the right ear and 
equivocal on the left.  Dr. Yun recommended continued 
medication and a modified diet.

The October 1998 letter from Dr. Yun stated that ECOG 
findings were consistent with right ear Meniere's disease and 
that the veteran was currently taking Clonopin.  The medical 
literature about Meniere's disease, apparently from a 
"MedicineNet" homepage, stated that it was a disease of the 
inner ear, that its etiology was unknown, and symptoms 
include ear fullness, ringing, hearing loss, and poor 
equilibrium. 

The Board finds that none of the evidence presented 
subsequent to the Board's February 1998 denial bears directly 
and substantially upon the specific matter under 
consideration, that is, whether the veteran's vertigo is 
related to his period of active service.  Prior to February 
1998, the record contained evidence that the veteran suffered 
from vertigo for the past several years and that it was 
controlled with prescription medication.  It was believed at 
that time that the veteran's symptoms may be caused by 
Meniere's disease.

Subsequent to the Board's February 1998 denial, diagnostic 
testing confirmed that the veteran, in fact, did have 
Meniere's disease.  He continued to be followed for the same 
symptomatology.  The Board recognizes that the veteran 
believes that his vertigo is related to his service-connected 
bilateral hearing loss.  However, the record is completely 
devoid of any competent medical opinion relating vertigo to 
include Meniere's disease to the service-connected 
sensorineural hearing loss or any other incident of active 
service.

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for vertigo.  
Therefore, the last prior denial remains final and the 
benefit sought on appeal must be denied.  The Board views its 
discussion as sufficient to inform the veteran of the 
evidence necessary to reopen his claim for service 
connection.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996); Robinette, 8 Vet. App. at 77-78.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 20 percent evaluation for internal derangement, 
right knee, status post chondroplasty, is granted.

Subject to the provisions governing the award of monetary 
benefits, a separate evaluation of 10 percent for 
degenerative arthritis of the right knee is granted.

The claim of entitlement to a compensable evaluation for 
bilateral hearing loss is denied.

Service connection for a left knee disability is granted.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for vertigo to 
include Meniere's disease is not reopened, and the appeal as 
to this issue is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 
- 18 -


- 17 -


